Citation Nr: 1435478	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  14-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure (Agent Orange).

4.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure (Agent Orange).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the North Little Rock, Arkansas RO.

In June 2014, the Veteran presented sworn testimony during a video-conference Board hearing in Little Rock, Arkansas, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of herbicide exposure (Agent Orange), and entitlement to service connection for skin cancer to include as a result of herbicide exposure (Agent Orange) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed February 1988 rating decision, the RO denied service connection for bilateral hearing loss on the basis that there was no evidence of in service incurrence of bilateral hearing loss.  

2.  The evidence added to the record since the February 1988 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is as likely as not related to his active service.  

CONCLUSIONS OF LAW

1.  The February 1988 rating decision that continued a prior denial of service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Since the Board is reopening and granting the Veteran's appeals for service connection for hearing loss there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Veteran was denied service connection in a February 1988 rating decision because there was no in-service incurrence of bilateral hearing loss and no opinion relating the Veteran's bilateral hearing loss to service.  The Veteran testified at his June 2014 hearing that he has had bilateral hearing loss since his separation from service.

The Veteran's testimony is new because it was not previously of record, and presuming his credibility, this evidence is also material because it relates to an unestablished fact necessary to substantiate the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108.  The Board now turns to the underlying merits of the service connection claim for bilateral hearing loss.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Veteran contends that he has had hearing loss since his separation from service.

The Veteran is competent to report exposure to noise.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of aircraft maintenance.  This is a military occupational specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to loud noise in service.

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Turning to the relationship between the Veteran's in-service noise exposure and his current hearing loss, the Veteran testified in June 2014 that he has had hearing loss since service.  The Board finds that the Veteran is competent to establish continuity of symptomatology of his hearing loss since service. 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As to credibility, the Board references the Veteran's May 1973 Report of Medical History wherein the Veteran reports that he believes he has hearing loss.  Contemporaneous to this Report of Medical History, the Veteran's audiometric testing produced the following results audiometric pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
15
20
15
20
20

By comparison a much earlier October 1959 audiometric testing produced drastically different results.  As shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
5
0
0
0
-5

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards, as reflected above.  

As noted above, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Further, the Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Board again observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  It finds the Veteran's assertions concerning continuity of hearing loss symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also plausible that the Veteran has suffered from bilateral hearing loss since his conceded noise exposure during active service and report of hearing loss at separation.  The Board finds the statements of the Veteran concerning in-service noise exposure and hearing loss, as well as continuity of such symptomatology since service, to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

In view of the totality of the evidence, including the Veteran's in-service duty assignments, the conceded in-service noise exposure, the decrease in his hearing acuity during service, current findings of bilateral hearing loss for VA purposes, and the credible lay assertions of record, and giving the Veteran the benefit of any reasonable doubt, the Board finds that bilateral hearing loss may be related to noise exposure during service. 

Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that his bilateral hearing loss is related to his active service. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, supra.

ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  The Veteran was not provided a VA examination for either of these issues, and the Board finds that such examinations are warranted.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran in his June 2014 hearing repeated a diagnosis that he was given from his treating physicians of COPD and skin cancer.  The Veteran also testified that he was in the Republic of Vietnam during the Vietnam conflict.  The Veteran testified that that the VA physician stated that his COPD could be related to exposure to Agent Orange exposure, and a separate private physician stated his skin cancer may be related to Agent Orange exposure.

The Board finds that, considering the foregoing, the Veteran should be provided a VA examination to address his contention.  The Board reasons that the three elements of McClendon have been met in this case.  1) The Veteran has repeated the diagnoses which he was given from a treating physician and is competent to provide such medical information;  2)  The Veteran has testified that he was in Republic of Vietnam during the Vietnam conflict;  3)  The Veteran has stated that, while the physicians' he spoke with were not willing to commit their opinions to writing, they did insinuate that the Veteran's current disabilities of skin cancer and COPD could be related to his service in the military, to include his Agent Orange exposure.  Additionally, regarding the Veteran's claim of skin cancer on a direct basis, the Board notes service treatment records (STRs) note the Veteran had a sebaceous cyst removed from his face in February 1960.  Considering the foregoing, the Board finds that a VA examination is warranted for both the Veteran's skin disability and COPD.

The Veteran also testified in his June 2014 hearing that there were outstanding VA records from 1980s at "the old VA Hospital down in Roosevelt" which could be related to his current claim for skin cancer, to include as due to exposure to Agent Orange.  The Board notes that the United States Court of Appeals for Veteran's Claims has held that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims folder does not contain any indication that VA has attempted to locate these medical records.  

The Veteran has also asserted that his active service included service in the Republic of Vietnam.  The Board notes that the Veteran's personnel file is not included in his claims file.  The Board finds that the Veteran's personnel file should be associated with the claims file before the further adjudication of his appeal continues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his hypertension and left knee disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

The Veteran should be alerted to the fact that the Board is particularly interested in private treatment records from the treating physicians, Dr. McCool (phonetically spelled) and Dr. Steiner (phonetically spelled) which the Veteran testified insinuated a connection between his COPD and skin cancer and Agent Orange exposure.  

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA health care providers who have treated him for his COPD and skin cancer.

The Board is particularly interested in the 1980s VA facility the Veteran stated was in "Roosevelt" in Arkansas.  The Board notes that this facility may have been shuttered and that an attempt to locate the records should include archived records which should be retrieved from storage.

If the AOJ cannot obtain records identified, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Request the Veteran's service personnel records and submit his completed forms for processing to the appropriate federal agencies, including the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), and the Defense Personnel Records Imaging System.  These agencies also should be requested to furnish the unit history for the unit the veteran was assigned to and any military judicial proceedings that were conducted. If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific confirmation of that fact.

4.  Thereafter, schedule the Veteran for a VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(A)  After considering the pertinent information in the record in its entirety and taking a detailed history from the Veteran regarding the history of his skin disability, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's skin disability, was incurred or aggravated by his active duty, to include herbicide exposure (Agent Orange)  

In providing an opinion, the examiner should comment on the Veteran's STR from February 1960 wherein a sebaceous cyst was removed from his face.

(B)  After considering the pertinent information in the record in its entirety and taking a detailed history from the Veteran regarding the history of his COPD, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's COPD, was incurred or aggravated by his active duty, to include herbicide exposure (Agent Orange)  

In providing an opinion, the examiner should comment on the Veteran's theory that his COPD could be related to his work related hazards in his military occupation as an aircraft mechanic, from November 1952 to February 1973 wherein he says he was exposed to aircraft exhaust, smoke, and chemicals used to clean aircraft.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained. 

5. Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
6. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of Agent Orange exposure and entitlement to service connection for skin cancer, to include as a result of Agent Orange exposure.  If the benefits sought on appeal are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


